Citation Nr: 9918214	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-26 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to 
August 1946 and from November 1950 to July 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 1997, 
the Board found that the revision of regulations regarding 
38 U.S.C.A. § 1151 claims was tantamount to "new and 
material" evidence.  Accordingly, the decisions of the Board 
in 1983 and 1987, denying compensation benefits for 
prostatitis pursuant to 38 U.S.C.A. § 1151, were reopened.  
This case was remanded to the RO for additional development.  
The RO adjudicated this claim on a de novo basis.  The case 
was returned to the Board for final adjudication on the 
merits. 

In December 1998, the veteran waived the 60-day suspense 
period to provide additional information as provided for in 
the supplemental statement of the case issued in October 
1998.  An additional supplemental statement of the case was 
nevertheless issued in December 1998.  The veteran submitted 
an additional statement in April 1999.  This statement 
included information that was previously submitted to the RO.  
Accordingly, an additional supplemental statement of the case 
is not warranted.  See 38 C.F.R. §§  19.37(a) and 20.1304(c) 
(1998).  


FINDING OF FACT

The claim of entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for prostatitis is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for prostatitis is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In his May 17, 1971, letter to the Vancouver, Washington, VA 
Medical Center (VAMC), the veteran stated, in pertinent part:  

Enclosed [is] an application for 
admittance to your VA hospital.

I have already, on my own, had a doctor's 
examination.  The trouble seems to be a 
cyst, in the lower groin.  According to 
said doctor, these sometimes go away.  
However, after 3 months or so, the 
situation remains.  

It is, I'm told, not too serious an 
operation, and would take perhaps two 
days in [a] local hospital.  Costs, 
though, are presently too much for me to 
pay.  

Since the pain persists, I'd like this 
corrected as soon as possible.

Associated with the veteran's administrative records is a 
form indicating he was hospitalized on June 1, 1971.  There 
are no data in the admission file that would suggest an 
earlier admission.  A review of the administrative records 
reveals an application dated and signed by the veteran in May 
1971 seeking hospitalization for domiciliary care and 
treatment.  At this time, it was noted on this form that the 
veteran had, until then, received no treatment from VA.  VA 
personnel completing their portion of the form determined 
that hospital care was required as of June 1, 1971.

VAMC clinical records reveal that the veteran was 
hospitalized in June 1971 "for the first time with 
complaints of [a] cyst in the right testicle with local 
aching for 3 months."  Physical examination revealed a small 
cystic mass, light translucent, on the top of the right 
testis.  

Physical examination at that time included a VA evaluation of 
the veteran's prostate that was found to be of usual size, 
shape and consistency for an adult male.  The veteran's 
general condition was found to be good.  He received 
medication and a local cold compress.  His local symptoms 
improved.  He was given a general discharge.  The evaluator's 
impression was of a small spermatocele on the right and an 
anxiety reaction.  

The veteran was again hospitalized by the VAMC in December 
1973 for treatment of right groin pain and a back cyst.  
During the hospitalization, an exploration of the right groin 
and a right hydrocelectomy were performed, as was an excision 
of a sebaceous cyst on the back.  In addition, the veteran 
underwent a tightening of his internal ring on the side after 
replacing some properitoneal fat.  Postoperatively, the 
veteran did very well, with a small amount of ecchymosis 
about the wound site.  There were relief of the testicular 
pain and only a minimal amount of incisional pain.  

VA clinical records also reflect outpatient treatment for the 
veteran's complaints of right groin pain and swelling in 
1973.  Physical examination performed during these outpatient 
treatments was unremarkable. 

VAMC and private clinical records reflect treatment during 
1974 and 1975 for complaints of groin pain.  At this time, 
the veteran was noted to suffer from prostatitis.  A history 
of a February 1975 excision of a bladder tumor, lateral to 
the right ureteral orifice, was given.  In addition, the 
veteran complained of pain in the left side of his rib cage 
area.  

Treatment in February 1975 noted possible prostatitis.  The 
veteran was seen with complaints of right groin pain and 
chronic prostatitis.  He underwent a transurethral resection 
of the bladder tumor and random bladder biopsies as well as a 
prostatic biopsy for the purposes of pathological 
examination.  No malignant changes were found.  

The veteran was again hospitalized in December 1975 for 
treatment of chronic right inguinal pain, entrapment of the 
right ilioinguinal nerves and scarring.  During this 
treatment, a right inguinal exploration with excision of the 
distal right ilioinguinal nerve was undertaken.  The veteran 
had a history of right inguinal pain that had developed prior 
to a hydrocelectomy performed two years earlier.  After the 
right inguinal exploration, the veteran did well 
postoperatively and had minimal incisional pain at the time 
of his discharge.  

In January 1976, the veteran was again hospitalized for 
treatment of what was described as a personality dysfunction 
characterized by anxiety, suspiciousness, depression and 
somatic complaints.  During this hospitalization, the veteran 
complained of bilateral below-the-knee leg pain of a one-year 
duration.  It was noted that the examination revealed minimal 
degeneration of the lumbosacral spine.  It was also believed 
possible that the veteran's right groin pain could possibly 
be caused by osteitis pubis.

VA clinical records reflect cystoscopic examinations in 1977 
for evaluation of a possible bladder tumor.  Bladder 
examinations were unremarkable, with a mild to moderate 
prostatic hypertrophy of the lateral lobes with a high median 
bar noted.  

Private and VA medical records reflect treatment during the 
period of 1977 through 1979 for disorders that included groin 
pain.  The examiners indicated a chronic pain syndrome.  At a 
VA examination in September 1979, the veteran complained of 
chronic pain in the right lower groin with feverish feelings 
and recurring infections.  Private and VA medical records 
reflect treatment during 1980 and 1981 for continuing pain in 
the groin area.  

The veteran filed his initial claim for the disability at 
issue in January 1981, slightly less than 10 years after the 
June 1971 VA hospitalization.  The veteran contended that his 
groin problems were now chronic due to improper treatment at 
the VAMC.  In March 1981, the veteran contended that the 
"nondiagnosis" as to a prostate infection in two VA 
hospitals with "all tests given except the right one" 
resulted in an ailment for life.  It was contended that he 
was in near constant pain.  

In June 1982, the RO received a medical opinion from a 
William G. Bennett, M.D., a physician and surgeon.  Dr. 
Bennett noted that he had scrutinized the reports of the 
veteran's hospitalization and patient clinic visits at the 
VAMC and stated, in pertinent part, that he found "their 
appraisal of your condition to be appropriate and reasonable.  
I have nothing to add in terms of clinical information or 
impressions other than that which is already contained in 
your VA letter and which Kenneth E. Eaton has at the VA Board 
of Appeals."

At a hearing held before a hearing officer at the RO in 
October 1982, the veteran noted that it was almost impossible 
to see a doctor during the VA hospitalization of June 1971.  
It was reported that interns treated him.  The hearing 
officer noted that interns were, in fact, physicians. The 
veteran contended that they could not diagnose the trouble.  
The veteran also noted that his private doctor could not 
diagnose the difficulty and thought that it was something 
that would "go away."  He reported pain in the right testis 
in the early spring of 1972.  The veteran contended, in 
pertinent part, that if the physicians had given him 
antibiotics on the spot the condition would have "been all 
clear."  It was indicated that the basis of the veteran's 
claim for service connection for the prostate problem was 
that VA was not able to diagnose the problem.  It was also 
contended that he did not get treatment soon enough.  It was 
further contended that if he had received treatment, he would 
not continue to have this problem.  The veteran contended 
that this was the sole basis for his claim regarding his 
prostate problem.

At a VA examination in 1983, the veteran complained of 
burning pain in the right lower groin, as well as pain in the 
feet and back.  The diagnosis included a psychogenic pain 
disorder.  

The veteran has submitted numerous statements in support of 
his claim.  In January 1985, the veteran indicated that his 
prostatitis problem dated back to his initial 1971 visit at 
the VAMC where only interns treated him and that their 
findings came up "zero."  

The veteran also noted that as the condition worsened he 
finally saw a local doctor who promptly diagnosed the 
condition.  He contended that this physician stated that the 
long term of the nondiagnosis meant that the ailment was now 
chronic and perhaps incurable.  

The veteran resubmitted his claim in January 1985.  At a VA 
examination in August 1985, chronic prostatitis was 
diagnosed.  In an April 1986 statement, Craig B. Leman, M.D., 
noted that he had reviewed microfilms of the records 
governing the veteran's treatment by a Dr. Furst at the 
Corvallis Clinic.  The record contained a copy of a summary 
letter that Dr. Furst had sent to VA in March 1973.  Dr. 
Furst noted that the veteran was first seen at the clinic in 
July 1972 with prostate trouble.  Dr. Furst diagnosed 
prostatitis, finding clumps of pus cells in the prostatic 
secretion and treated him with medication.  In February 1973, 
the veteran addressed a letter to Dr. Furst in some detail 
stating that he was still having problems and asking if his 
records could be forwarded to the VAMC.  Dr. Furst dictated a 
letter describing the treatment described above.  He had no 
further visits to this clinic.

In September 1986, the veteran, in a letter to his United 
States Senator, noted that everything important in his case 
was missing.  The RO at this time received the letter from 
Dr. Furst to the VAMC.  The letter is undated.  It is noted 
that the veteran was seen between July and October 1972 
complaining of "prostrate trouble."  Dr. Furst believed 
that a diagnosis of chronic moderate prostatitis was 
reasonable and prescribed medication to treat this condition.  
At this time, Dr. Furst did not indicate this condition was 
the result of VA treatment or a failure of VA to treat this 
condition.  

In a series of statements the veteran indicated that records 
regarding treatment of his condition were missing.  In 
February 1988, the veteran contended that his prostate, 
during the hospitalization of June 1971, was not checked at 
any time.  It was contended that the VA interns, testing 
repeatedly for a hernia and, finding none, referred the 
veteran to a psychiatrist.  

In an August 1990 statement, the VAMC Director wrote to the 
veteran and stated, in pertinent part, that VA medical 
centers do not destroy or alter medical records.  It was 
clearly stated that all medical records pertaining to the 
veteran had been furnished to the veteran, including old 
records that had been located at the Federal Archives Center.  
It was noted that the VAMC had correspondence with the 
veteran dated back to at least 1986, and in each letter the 
VAMC had reiterated that all records had been forwarded.  In 
response to this letter, the veteran stated that the VA is on 
record, from "coast to coast media exposure, for doing 
exactly this, namely destroying [and altering], veterans' 
files."  It was contended that all his files at the Portland 
VAMC, from January through May 1971, are missing.  

VA received a November 1993 statement from Matthew Gruber, 
M.D.  It was noted that Dr. Gruber evaluated the veteran 
after he had been treated at the Portland VAMC and Vancouver 
VAMC in 1971.  The veteran complained of the VAMCs failure to 
diagnose what Dr. Gruber had diagnosed as acute prostatitis.  
The veteran stated to Dr. Gruber that VA had been unable to 
find anything wrong and that they had never checked his 
prostate.  Dr. Gruber advised the veteran that, after six 
months of nontreatment, such a condition probably would be 
chronic.  Dr. Gruber noted that the veteran received periodic 
massage and medication and treatment from Dr. Furst, a 
urologist, who had confirmed Dr. Gruber's diagnosis.  Dr. 
Gruber stated that the veteran had also been again seen by 
the VAMC, which apparently confirmed his condition was one of 
chronic prostatitis.

In August 1993, the veteran contended that during treatment 
within the "missing months," January through May 1971, 
while receiving VA outpatient treatment, his undiagnosed 
ailment (prostatitis) became chronic for life and this was 
the result of incompetent interns who could only make an 
examination for a possible hernia and nothing else. 

In October 1995, the veteran indicated contradictions reigned 
throughout VA medical evaluations.  He believed that he had 
been classified as "delusionary" since VA interns and 
doctors could not define what the veteran described as a 
fairly common ailment.

In an undated response to the June 1971 VAMC hospitalization 
report, the veteran contended that no complaint of a "cyst" 
was ever made.  At this time, the veteran made no reference 
to his May 1971 statement in which he noted that the trouble 
seems to be a "cyst, in the lower groin."  The veteran also 
contended that there had been no examination of the prostate 
at any time nor a "cystic mass" as described within this 
report.  He also contended that this was not his "first 
time" admittance since he had been seen at the Portland VAMC 
for 5 and 1/2 months.

In a June 1993 statement, a staff psychologist for the VAMC 
in Portland, Oregon noted that he had carefully reviewed the 
veteran's clinical files and discussed this case thoroughly 
with the urology section.  It was noted that everyone was in 
agreement that the veteran's symptoms represent a complex 
condition that has not been identified or clearly diagnosed 
at this time.  It was their conclusion that careful 
diagnostic studies and treatment must take place in the 
hospital rather than as an outpatient.  The staff 
psychologist estimated that adequate inpatient care would 
require at least three weeks and possibly six weeks.  The 
veteran refused this hospitalization. 

In the veteran's August 1996 substantive appeal, it was 
contended that there were items missing in VA files, 
including a urologist's letter to the Portland VAMC that was 
alleged to have been requested, and then destroyed, by the 
VAMC.  It was contended that this communication charged VA 
with missing a diagnosis.  It appears that the veteran is 
referring to the undated letter from Dr. Furst to the VAMC, 
which has been associated with the claims folder and is of 
record.  However, as noted above, Dr. Furst letter to the 
VAMC does not state or even indicate that the veteran's 
condition was the result of VA treatment or a failure of VA 
to treat this condition.  

It was contended that VA had destroyed all files from January 
to May 1971.  It was also contended that the veteran's letter 
to the Vancouver VAMC (advising the VAMC of a misdiagnosis) 
was also destroyed.  It was contended in subsequent 
statements that the records had been reworked.  

In March 1997, the RO wrote to the veteran and noted that, 
since 1986, he had submitted numerous letters to the RO 
concerning the allegation of "missing" or "altered" VA 
medical records.  It was noted that the Portland VAMC had 
jurisdiction over the veteran's medical records.  The VAMC 
had indicated to the RO that they would no longer respond to 
the numerous inquiries from the veteran regarding this issue.  
Accordingly, the RO was discontinuing forwarding any 
correspondence from the veteran regarding this issue to the 
VAMC.  In this regard, it must be noted that the Board 
currently has in its possession the original VA medical 
records regarding treatment of the veteran from 1971.  Based 
on a review of these medical records, the Board must find 
that these medical records appear complete.  

The veteran has submitted a March 1986 statement from a 
clinical psychologist for the VAMC who reported that a search 
of their psychology files had revealed no records regarding 
the veteran.  It was noted that the reason for this was 
"probably simple.  We keep records only back 5 years because 
our records are only for our own convenience."  The original 
of each report was maintained in the regular permanent 
record.  The veteran contended that this statement supports 
the conclusion as to missing files.  It was contended that as 
his permanent records were not available, someone had 
tampered with his permanent records.

In August 1997, the Board reopened the veteran's claim on the 
basis of new regulations and statutes that will be cited 
below.  The case was remanded for additional development.

At the request of the Board, the RO contacted health care 
providers cited by the veteran in November 1997 in order to 
obtain additional pertinent medical records.  Medical records 
obtained indicate continuous treatment of the disability at 
issue.  However, no health care provider associates this 
condition with treatment by the VAMC or a failure of the VAMC 
to treat this condition in 1971.

At the request of the Board, a urologist reviewed the 
veteran's case.  In August 1998, the urologist noted that she 
had had the opportunity to review the veteran's entire 
record, both copies as well as the original charts.  It was 
noted that the main issue in this case was that the veteran 
had gone to a Dr. Gruber after having been evaluated by the 
VA system and had been told that his initial complaints were 
due to acute prostatitis and that since it was not treated in 
a timely manner, it had become chronic in nature and, 
therefore, untreatable.  

The urologist noted that the topics of prostatitis and pelvic 
pain syndromes have been, and remain, somewhat ill defined 
and controversial secondary to a lack of definite scientific 
understanding.  In this regard, the urologist noted that the 
term "chronic prostatitis" had often been used as a 
"garbage can" term to refer to many different pain 
syndromes that can be located in the pelvis, but cannot be 
easily treated nor have they been easily treated.  It has 
been long accepted, though not well proven, that if a person 
has acute prostatitis, many will then go on to develop a 
chronic pain syndrome or chronic prostatitis.  The specialist 
stated that it has been accepted, but not well proven, that 
if acute prostatitis is not treated adequately, 
appropriately, and aggressively, a person will then go on to 
develop a chronic prostatitis syndrome with chronic pain and 
complaints.  

The urologist stated that the one thing that is not debatable 
is how acute prostatitis presents itself within a patient 
with this disability.  Individuals with this difficulty note 
specific symptoms and clearly refer to the urinary tract, 
with urinary symptoms of pain, burning, obstruction, or an 
inability to empty.  Reviewing the statements of the veteran 
and pertinent health care providers in the 1970's, including 
the statement from Dr. Gruber, it was concluded that 
"whatever was occurring at that time was not acute 
prostatitis."  

As a result, if the diagnosis at that time was not acute 
prostatitis, then, the examiner concluded, that one could 
conclude that he did not develop any chronic condition due to 
a lack of treatment by VA.  




The examiner noted that the veteran's complaints were 
nonspecific.  Based on the veteran's complaints and a review 
of the medical evidence of record, the urologist concluded, 
in pertinent part, that the veteran did not have acute 
prostatitis when he was initially presented to the VA system.  
Accordingly, a lack of treatment for prostatitis could not be 
the cause of his long-term problems.  The problems that he 
presented with, even if it was prostate in origin, were 
already chronic at the time of his presentation.  As a 
result, his problems could not be concluded to be aggravated 
by VA care in 1971.  Furthermore, it was the opinion of the 
urologist that care (or lack thereof) by VA in 1971 did not 
impact on his long-term problems.

Treatment records obtained by the RO indicate continuous 
treatment of the veteran's disability.  In November 1998, 
Dennis L. Cauffman, M.D., stated that the veteran's main 
medical problem is that of chronic prostatitis which he has 
had for 30 years.  It was noted that this condition literally 
consumes the veteran with chronic pain.  Dr. Cauffman does 
not associate this condition with the veteran's treatment, or 
failure of treatment, at the VAMC in 1971.

In April 1999, the veteran reiterated his previous 
complaints, submitting the previously submitted statement of 
Dr. Gruber.  The veteran again contended that in December 
1973 he was not psychotic or emotionally disturbed.  

Criteria

In pertinent part, 38 U.S.C.A. § 1151 (West 1991) provided 
that where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or in death, 
disability compensation shall be awarded in the same manner 
as if such disability, aggravation, or death were service-
connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

The Supreme Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.
38 C.F.R. § 3.358(c)(1) provided that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  

Further, 38 C.F.R. § 3.358(b)(2) provided that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) provided 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."  

Under 38 C.F.R. § 3.358(c)(3), compensation was precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in the Gardner, which held that no showing of 
negligence is necessary for recovery under section 1151.  In 
pertinent part, § 1151 is amended as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  

For purposes of this section, a 
disability or death is a qualifying 
additional disability or qualifying death 
if the disability or death was not the 
result of the veteran's willful 
misconduct and the disability or death 
was caused by hospital care, medical or 
surgical treatment, or examination 
furnished the veteran under any law 
administered by the Secretary, either by 
a Department employee or in a Department 
facility as defined in section 1701(3)(A) 
of this title, and the proximate cause of 
the disability or death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

In August 1998, 38 C.F.R. §§ 3.358 and 3.380 were amended in 
light of the congressional action noted above.  The new 
sections, 38 C.F.R. §§ 3.361, 23.363 (1998), were effective 
from October 1, 1997.  63 Fed. Reg. 45006-7 (1998) (codified 
at 38 C.F.R. §§ 3.361 - 3.363).  

However, these amendments apply only to claims filed on or 
after the effective date of the statute, October 1, 1997.  
Since the veteran's appeal was pending prior to this date, it 
continues to be subject to review under the prior statutory 
language and interpretation.  VAOPGCPREC 40-97.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The next step for the Board in this case is to assess the 
evidence in the context of all evidence of record and make 
factual determinations.  See Masors v. Derwinski, 2 Vet. App. 
181, 185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 
419, 425 (1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 
(1991)).  A finding of "new and material" evidence does not 
mean that the case will be allowed, just that the case will 
be reopened and new evidence considered in the context of all 
other evidence for a new determination of the issues.  Smith 
v. Derwinski, 1 Vet. App. 178, 179-80 (1991).

Since the Gardner determination, the U.S. Court of Appeals 
for Veterans Claims (Court) has provided the Board with a 
series of important cases on what constitutes a "well-
grounded claim."  The Court has held that, in general, a 
claim for service connection is well grounded when three 
elements are satisfied.  

First, there must be competent evidence of a current 
disability (a medical diagnosis).  

Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence).  

Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  In 
this regard, it is important to note that the Karnas decision 
does not apply to Court determinations.  See Brewer v. West, 
11. Vet. App. 228 (1998).  Accordingly, Court decisions 
regarding well-grounded claims apply even if decided after 
the claim in this case was filed.

In Contreras v. Brown, 5 Vet. App. 492 (1993), the veteran in 
that case sought compensation pursuant to § 1151 for a back 
disability allegedly caused by VA treatment of a nonservice-
connected right knee disability.  He also contended that his 
left knee was injured within a VA vocational rehabilitation 
program.  The Court, specifically citing to Gardner, found 
that the veteran had failed to submit any medical evidence 
that his current left knee and spine disabilities resulted 
from VA surgery or treatment.  Contreras, 5 Vet. App. at 495.  
The Court found that the veteran's own statements were not 
competent evidence of medical causation.  Therefore, the 
claim was not well grounded as a matter of law.  Id. 
at 495-496.  The Court stated, in pertinent part:

. . . even accepting his assertions as 
true, he has not submitted any evidence 
that could plausibly establish that those 
incidents caused his current left knee 
and spine disabilities.  

Absent such evidence of a causal 
relationship, the veteran has not 
submitted a well-grounded claim, as a 
matter of law, for § 1151 benefits for 
those disabilities.  

Contreras, 5 Vet. App. at 496.  

In the current case before the Board, the veteran has failed 
to submit any competent medical evidence that his current 
disability or disabilities are the result of VA treatment or 
a failure of VA to treat him.  

The veteran has made numerous contentions regarding alleged 
negligence during his treatment at the VAMC.  Under the 
Gardner determination, "malpractice or negligence" is not 
an issue.  The sole issue before the Board is whether any 
disability resulted from any VA treatment or a failure to 
provide treatment.  Under Gardner, the Board is required to 
find only a disability or aggravation of the preexisting 
disability.  This is a lower standard than a finding of 
either malpractice or negligence.  However, no such evidence 
exists in this case.  Accordingly, even under the lower 
standard (in existence before congressional action), the 
veteran's claim must be denied.

The Court has made clear that a lay party is not competent to 
provide evidence with respect to matters requiring expertise 
derived from specialized knowledge, skill, expertise, 
training, or education.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495-5 (1994).  The Court has consistently 
made clear that a lay person is not competent to render 
medical opinions regarding the etiology of disorders and 
disabilities and cannot diagnose medical conditions.  Such an 
opinion is entitled to no probative weight.  Cromley v Brown, 
7 Vet. App. 376, 379 (1995), Boeck v. Brown, 6 Vet. App. 14, 
16 (1993); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 
5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93, 95 
(1993); Clarkson v. Brown, 4 Vet. App. 565, 567 (1993); and 
Espiritu, 2 Vet. App. at 495.  

Consequently, the veteran's lay medical assertions to the 
effect that he has some disability or an aggravation of a 
disability as the result of VA treatment (or a failure to 
treat him) is neither competent nor probative of the issues 
in question.  While the veteran is competent to testify 
regarding the events that are alleged to have occurred, he is 
not competent to diagnose the etiology of his own 
disabilities or to determine that these disabilities are the 
result of VA treatment.  

The veteran appears to contend that his condition was caused 
or aggravated by a failure to treat the condition at the 
VAMC.  The Court in Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc), held that the term "disability" as used in 38 
U.S.C.A. § 1110 (West 1991) refers to an "impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated." Allen, 7 Vet. App. at 448.  

Consequently, the Court concluded that "pursuant to § 1110 
and § 3.310(a), when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.  Under this decision, two 
elements must be present in order to support a grant of 
secondary service connection on the basis of aggravation: 

(1) It must be shown that the service connected disability 
aggravates the nonservice connected disability; and 

(2) The degree of increased disability due to the aggravation 
by the service connected disorder over and above what the 
underlying nonservice connected disorder causes must be 
identified, otherwise, there is no identifiable disability 
subject to service connection.  Medical evidence has not been 
provided on either element.  Consequently, the determination 
in Allen does not support the veteran's claim.   

While the veteran is competent to testify regarding the 
events that are alleged to have occurred, he is not competent 
to diagnose the etiology of his own disabilities or to 
determine that this disability is the result of VA treatment 
or a failure to treat him.  Simply stated, the veteran is not 
competent to determine that he suffered from prostatitis in 
1971 or, more importantly, that a failure of the VAMC to 
diagnose and treat this condition in 1971 led to his current 
chronic disability.  

In his testimony before a hearing officer at the RO in 
October 1982, the veteran contended that had VA given him 
antibiotics on the spot, it would have been "all clear."  
There is absolutely no medical evidence of record to support 
this conclusion.

In making this determination, the Board has carefully 
considered the November 1993 statement of Dr. Gruber.  In 
November 1993, Dr. Gruber stated that, "after six months' 
non-treatment, such condition probably would be chronic."  
Significantly, Dr. Gruber does not indicate whether or not 
acute prostatitis existed when the veteran was treated at the 
VAMC in 1971.  Secondly, Dr. Gruber does not indicate whether 
treatment by the VAMC in 1971 would have prevented this 
condition from becoming chronic.  Thirdly, Dr. Gruber does 
not associate this condition with treatment or a failure to 
treat the veteran at the VAMC in 1971.  Dr. Gruber also does 
not indicate when this condition began.  

As a result, for example, if the prostatitis had existed 
years prior to treatment by the VAMC in 1971, based on the 
medical opinion of Dr. Gruber, this condition would already 
have been chronic by the time the veteran received treatment 
by VA in 1971.  Dr. Gruber's opinion does not provide the 
critical piece of evidence missing in this case: A medical 
opinion associating this condition with a failure of the VAMC 
in 1971 to treat this condition.  Dr. Gruber provides, at 
best, a generalized medical opinion that does not support the 
conclusion (even if the opinion is accepted as correct) that 
treatment or a failure to treat the veteran in 1971 by the 
VAMC caused a chronic prostatitis condition.

The Board has also reviewed carefully the undated statement 
of Dr. Furst.  Dr. Furst notes treatment of the veteran 
between July and October 1972 for "prostate trouble."  
Significantly, Dr. Furst does not indicate that the veteran 
had this condition in 1971.  Further, he does not support the 
veteran's contention that a chronic moderate prostatitis was 
the result of a failure of VA to treat this condition in 
1971.  Accordingly, the Board finds that the medical opinions 
of Dr. Furst do not support the veteran's claim.

The Board finds no evidence to establish that any failure to 
treat the veteran in 1971, or at any other time, has caused 
any disability or aggravated any preexisting disability.  The 
fact that the veteran was diagnosed with chronic prostatitis 
shortly after his June 1971 VA hospitalization does not 
provide a reasonable basis to presuppose that the veteran 
actually suffered from prostatitis in 1971, or that if this 
condition had been diagnosed or treated in 1971, the veteran 
would no longer have this chronic condition.  There is simply 
no evidence in the veteran's claims file, including, but not 
limited to, the statement of Drs. Gruber, Cauffman, and 
Furst, that supports the contention that the veteran's 
disability is a result of VA failure to treat this condition.

The veteran has prosecuted this claim for many years and has 
written numerous statements in support of his claim.  
However, assuming, arguendo, that this claim were to be found 
well grounded, the Board would be compelled to find that VA 
has fulfilled the duty to assist mandated by statute and that 
the preponderance of the evidence does not support the 
veteran's contentions.  Simply stated, the RO and VAMCs have 
undergone an exhaustive attempt to obtain records cited by 
the veteran.  

The veteran has repeatedly noted treatment on an outpatient 
basis for his complaints prior to the June 1971 VA 
hospitalization.  He makes this contention despite the fact 
that records at that time note the veteran's own declarations 
that he had not received treatment by VA prior to this 
hospitalization.  Nevertheless, the RO has undergone an 
extensive effort to obtain these alleged records, without 
success.  The veteran himself has indicated that these 
alleged records have been "destroyed."  

In Counts v. Brown, 6 Vet. App. 473, 477 (1994), the Court 
found that it could not be a breach in the duty to assist the 
veteran in the development of a claim for a failure to obtain 
records that are unavailable.   The March 1986 statement from 
the VAMC clinical psychologist does not support the 
conclusion that records have been destroyed and, as noted 
above, the records regarding the veteran appear complete.

In light of the complex nature of this case, the Board has 
considered that even if it were to find the veteran's claim 
to be well grounded, the preponderance of the medical 
evidence would not support the veteran's claim.  Clearly, the 
medical opinions provided by Dr. Bennett and by the VA 
urologist in August 1998 do not support the veteran's claim.  

The probative weight of Dr. Bennett's opinion and the medical 
opinion of a urologist clearly outweigh the medical opinion 
of Dr. Gruber, who does not associate the veteran's condition 
to a failure of VA to treat this disability.  Dr. Gruber does 
not state when the prostatitis began or whether it existed in 
1971.  Further, he does not associate this condition with the 
veteran's treatment by VA.  Accordingly, the Board finds that 
this medical opinion do not support the veteran's claim and 
the medical opinions supporting the denial of this claim, 
including the detailed evaluation of this case by a urologist 
in August 1998, does not support the claim.  

The Board has considered whether the RO's actions complied 
with the mandate of the Board's August 1997 remand.  In 
August 1997, the Board ordered that the RO should arrange for 
the claims file and all medical records to be reviewed by a 
panel consisting of a surgeon and a urologist for the 
purposes of ascertaining the nature, duration, etiology, date 
of onset, extent of severity, and any other pertinent factors 
regarding the veteran's prostatitis.  In response to this 
request, the RO obtained a medical opinion from a urologist 
and failed to obtain a medical opinion from a surgeon.  

However, in this regard, it is important to note that the 
Board has found the veteran's claim of entitlement to 
compensation benefits for prostatitis pursuant to 38 U.S.C.A. 
§ 1151 to be not well grounded as a matter of law.  
Accordingly, for reasons noted above, there is no duty to 
assist the veteran in the development of his claim.  
Correspondingly, a VA evaluation is not warranted.  
Nevertheless, a VA evaluation was performed.  

Based on a review of this medical opinion, the Board finds 
that the opinion complies with the requirements of the 
Board's August 1997 mandate.  Even if it were found that the 
claim is well grounded, based on the excellent analysis of 
the VA urologist in August 1998, the Board would conclude 
that this opinion, in and of itself, is responsive to the 
mandate of the August 1997 remand and fulfills the duty to 
assist.  The RO and the VAMC have made extensive efforts to 
deal with the veteran's contentions.  Accordingly, the Board 
does not find that there is any basis to return this matter 
under the Court's determination in Stegall v. West, 
11 Vet. App. 268 (1998) for further development.

The Board has considered all of the veteran's statements to 
the RO and VAMC.  The undersigned would not dispute that the 
veteran's condition causes him great difficulties.  However, 
based on the evidence cited above, the Board wishes to point 
out to the veteran that the overwhelming amount of medical 
evidence, including two competent medical opinions, fail to 
find that the condition could have been treated or prevented 
in 1971.  Even if the Board were to find this claim well 
grounded, it must be concluded that based on an objective 
review of the medical evidence, the veteran's condition was 
not caused by a failure to treat this condition in its early 
stages in 1971.  

With regard to the veteran's reference to missing records, 
the Board would point out to the veteran that his own 
statements made in 1971 would not support a conclusion that 
medical records pertinent to his claim exist or did exist.  
The veteran has contended that the VAMC did not diagnose this 
condition in 1971.  

Accordingly, medical records which he alleges existed prior 
to June 1971 would not note the condition and, accordingly, 
would not support the veteran's claim.  The medical opinion 
of the VA urologist, which is undisputed by any competent 
medical professional, clearly supports the conclusion that 
the veteran did not suffer from this condition in 1971.  The 
fact that the veteran was diagnosed with this condition in 
later years does not support the conclusion that this 
disability existed in 1971 or, more importantly, that 
aggressive treatment of this alleged disability in 1971 would 
have prevented the veteran's current difficulties.  

While the veteran has contended that no complaint of a 
"cyst" was ever made during his June 1971 VA 
hospitalization, the veteran may wish to examine his own 
typewritten statement to the VAMC in May 1971.  This 
statement, signed by the veteran, notes that his trouble 
appears to be a "cyst, in the low groin."  The veteran 
should understand that the Board's determination must be 
based on the evidence of record and the competent medical 
opinions contained within the veteran's claims folder, 
including, but not limited to, the medical opinions which do 
not support the veteran's contentions.  

The medical opinions of Drs. Gruber and Furst do not support 
the veteran's contention that his condition would have been 
alleviated by early diagnosis of this condition by the VAMC 
in 1971.  While the veteran has a right to submit additional 
claims and additional evidence in support of his contention 
in the future, the undersigned wishes to emphasize to the 
veteran the now large amount of medical evidence that does 
not support this claim.  

The Board has determined, therefore, that in the absence of a 
well-grounded claim for compensation benefits under 
38 U.S.C.A. § 1151 for prostatitis, VA has no duty to assist 
the veteran in developing his claim and that this claim must 
be denied.

As the veteran's claim for compensation benefits under 
38 U.S.C.A. § 1151 for prostatitis is not well grounded, the 
doctrine of reasonable doubt has no application to his case.


ORDER

The appellant, not having submitted a well-grounded claim of 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for prostatitis, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

